*859
By the Court.

Lumkin, J.,
delivering the opinion.
This is an attachment sued out by Timothy M. Johnson against Thomas E. Johnson, to recover three hundred dollars which the plaintiff, in attachment, alleges he has paid out for defendant as his security. Evidence was submitted on both sides, and the jury on the appeal found for the defendant. A new trial is asked for on two grounds : 1st. Because' the verdict is contrary to the evidence, and secondly, because the Court erred in rejecting certain exemplifications of record from Gadsden county, State of Florida.
As to the latter ground, we will consider the case as though that evidence was before the jury. We are satisfied, from a careful examination of the testimony, that the jury was right in finding that the plaintiff had received more than enough money, belonging to the defendant, to reimburse him in the amount paid to Cullen Fillyaw as security for Thomas E. Johnson. The testimony of Archibald Black and the other witnesses, abundantly establish, that he received from Mrs. Black, for the avowed purpose of paying the Fillyaw debt, greatly more than was needed for the purpose.
Indeed, an accurate account of the whole range of dealings between these parties, will show that instead of Thomas E. Johnson’s being indebted to Timothy, the balance is on the other side.
And what do the Florida records show ? That two attachments were sued out in that State by Timothy Johnson, one against Thomas Johnson, the other against Abel Johnson; and that to these two attachments was applied the $358 50 received .from Mrs. Black and the money of Thomas E. Johnson, $208 50 on the attachment against Timothy Johnson, and $150 00 on the attachment against Abel Johnson. We ask — for the proof does not disclose — what right had Timothy Johnson to appropriate $150 00 of Thomas Johnson’s money to the debt of Abel Johnson ? And money, too, which he received from Mrs. Black with the avowed object of reimbursing himself for the security debt paid for Timothy Johnson to Fillyaw.
And as to Thomas Johnson, there are two attachments-pending against him at the instance of Timothy Johnson, one in this State, the other in Florida. He applies $208 50 *860of the Black money to the attachment in Florida, and claims three hundred dollars on the attachment here, whether the debts are the same, does not distinctly appear. But this much does appear from the proof, namely, that the Fillyaw claim, which is the foundation of this attachment, must be satisfied, because more money than enough to pay it in the hands of Mrs. Black, belonging to Thomas E. Johnson, was specifically demanded of her for that purpose, and was paid over by her accordingly, which cannot be diverted to any other demand, if indeed there be any other.